Exhibit 10.2

PROVIDENT BANKSHARES CORPORATION

CHANGE IN CONTROL AGREEMENT

This revised AGREEMENT (“Agreement”) is entered into by and between Provident
Bankshares Corporation (the “Corporation”), a corporation organized under the
laws of the State of Maryland, with its offices at 114 East Lexington Street,
Baltimore, Maryland and [NAME] (“Executive”).

WHEREAS, the Board of Directors of the Corporation provided Executive with an
agreement (the “Prior Agreement”) that set forth the terms and conditions of
payments due to Executive in the event of a Change in Control (as defined in
Section 2(b) of the Prior Agreement and this Agreement) and the related rights
and obligations of each of the parties.

WHEREAS, Section 409A of the Internal Revenue Code and the regulations
thereunder (the “Code”) requires that certain provisions of the Prior Agreement
be revised.

WHEREAS, Executive and the Board of Directors of the Corporation desire to enter
into this revised Agreement to replace the Prior Agreement and to comply with
Code Section 409A.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed as follows:

 

1. Term of Agreement.

(a) This revised Agreement continues the term of the Prior Agreement, and shall
be (i) the initial term, consisting of the period commencing on the date the
Prior Agreement was originally effective (the “Effective Date”) and ending on
the third anniversary of the Effective Date, plus (ii) any and all extensions of
the initial term made pursuant to Section 1(b) of this revised Agreement.

(b) Commencing on the Effective Date and on each day thereafter, the term under
this revised Agreement shall renew automatically for an additional one (1) day
period beyond the then effective expiration date, without action by any party,
provided that neither the Corporation, on the one hand, nor Executive, on the
other, shall have given at least sixty (60) days written notice of their desire
that the term not renew. In the case notice is given by one party to the other,
the term of this revised Agreement shall become fixed and shall end on the third
anniversary of the date of the notice.

(c) Notwithstanding anything in this Section to the contrary, this Agreement
shall terminate if Executive or the Corporation terminates Executive’s
employment prior to a Change in Control.



--------------------------------------------------------------------------------

2. Change in Control.

(a) Upon the occurrence of a Change in Control (as defined in Section 2(b) of
this Agreement), followed at any time during the term of this Agreement by the
termination of Executive’s employment in accordance with the terms of this
Agreement, other than for Just Cause (as defined in Section 2(c) of this
Agreement), the provisions of Section 3 of this Agreement shall apply. Upon the
occurrence of a Change in Control, Executive shall have the right to elect to
voluntarily terminate their employment at any time during the term of this
Agreement following an event constituting “Good Reason.” Following a Change in
Control, Executive may also voluntarily terminate their employment for any
reason other than for Good Reason in accordance with Section 3(b) of this
Agreement. Any termination of employment or resignation under this Agreement
must be a “separation from service,” as defined under Code Section 409A. For
purposes of this Agreement “Good Reason” and “Change in Control” have the
following meanings:

“Good Reason” means, unless Executive has consented in writing thereto, the
occurrence following a Change in Control, of any of the following that
constitutes a material negative change in Executive’s employment relationship
for purposes of Code Section 409A:

(i) the assignment to Executive of any duties materially inconsistent with
Executive’s position, including any material change in status, title, authority,
duties or responsibilities or any other action that results in a material
diminution in such status, title, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Corporation or Executive’s
employer reasonably promptly after receipt of notice thereof given by Executive;

(ii) a reduction by the Corporation or Executive’s employer of Executive’s base
salary in effect immediately prior to the Change in Control;

(iii) the relocation of Executive’s office to a location more than 20 miles
farther away from Executive’s primary residence than the office was immediately
prior to the Change in Control;

(iv) the taking of any action by the Corporation or any of its affiliates or
successors that would materially adversely affect Executive’s overall
compensation and benefits package, unless such changes to the compensation and
benefits package are made on a non-discriminatory basis to all employees; or

(v) the failure of the Corporation or Executive’s employer, or any affiliate
that directly or indirectly owns or controls any affiliate by which Executive is
employed, to obtain the assumption in writing of the Corporation’s obligation to
perform this Agreement by any successor to all or substantially all of the
assets of the Corporation or such affiliate within thirty (30) days after a
reorganization, merger, consolidation, sale or other disposition of assets of
the Corporation or such affiliate.

 

2



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur on the earliest of any of the following events:

(i) Merger: The Corporation merges into or consolidates with another
corporation, or merges another corporation into the Corporation, and as a result
less than a majority of the combined voting power of the resulting corporation
immediately after the merger or consolidation is held by persons who were
stockholders of the Corporation immediately before the merger or consolidation;
or

(ii) Acquisition of Significant Share Ownership: The Corporation files, or is
required to file, a report on Schedule 13D or another form or schedule (other
than Schedule 13G) required under Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, if the schedule discloses that the filing person or
persons acting in concert has or have become the beneficial owner of 10% or more
of a class of the Corporation’s voting securities, but this clause (ii) shall
not apply to beneficial ownership of the Corporation’s voting shares held in a
fiduciary capacity by an entity of which the Corporation directly or indirectly
beneficially owns 50% or more of its outstanding voting securities; or

(iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Corporation’s Board of Directors at the beginning
of the two-year period cease for any reason to constitute at least a majority of
the Corporation’s Board of Directors; provided, however, that for purposes of
this clause (iii), each director who is first appointed by the board (or first
nominated by the board for election by the stockholders) by a vote of at least
three-quarters (3/4) of the directors who were directors at the beginning of the
two-year period shall be deemed to have also been a director at the beginning of
such period; or

(iv) Sale of Assets: The Corporation sells to a third party all or substantially
all of its assets.

(c) Executive shall not have the right to receive termination benefits under
this Agreement upon their termination for Just Cause. The term “Just Cause”
shall mean termination because of a material loss to the Corporation or one of
its affiliates caused by Executive’s willful, intentional and continued failure
to substantially perform stated duties (unless the failure results from
incapacity due to physical or mental illness), personal dishonesty, willful
violation of any law, rule, regulation (other than traffic violations or similar
offenses) or final cease and desist order. For purposes of this Section 2(b), no
act, or the failure to act, on Executive’s part shall be considered “willful”
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interest of the Corporation
or its affiliates. Notwithstanding the foregoing, Executive shall not be deemed
to have been terminated for Just Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly

 

3



--------------------------------------------------------------------------------

adopted by the affirmative vote of three-quarters (3/4) of the entire membership
of the Board of Directors at a meeting of the Board of Directors called and held
for that purpose (after reasonable notice to Executive and an opportunity for
Executive, together with counsel, to be heard before the Board of Directors),
finding that in the good faith opinion of the Board of Directors, Executive was
guilty of conduct justifying termination for Just Cause and specifying the
particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after termination for Just Cause.

 

3. Termination Benefits.

 

  (a) (i) Upon Executive’s voluntary resignation from employment for Good Reason
or Executive’s involuntary termination of employment for any reason other than
for Just Cause at any time following a Change in Control but during the term of
this Agreement, the Corporation shall pay Executive a sum equal to 2.99 times
Executive’s average annual taxable compensation (as reported in Box 1 of Form
W-2) for the five (5) consecutive taxable years ending immediately prior to the
taxable year in which Executive’s employment terminates; provided, however, that
for this purpose, Executive’s average annual compensation shall not include any
taxable compensation realized by virtue of Executive’s exercise of stock options
or the vesting of Restricted Stock awarded to Executive. Subject to paragraph
(ii), the Corporation shall make this severance payment to Executive in a single
lump sum (less any required federal, state or local tax withholdings) within
thirty (30) days after the effective date of Executive’s resignation or
termination of employment. In addition, the Corporation (or its successors)
shall provide continued life and medical insurance coverage to Executive
(substantially identical to the life and medical insurance coverage provided to
Executive (and his dependents) immediately prior to his severance from
employment) for thirty six (36) full calendar months following the effective
date of Executive’s resignation or termination of employment. In lieu of this
continued life and medical insurance coverage, Executive may elect, no later
than fifteen (15) days prior to Executive’s severance date, to receive a cash
payment equal to thirty six (36) times the monthly premium amount paid by the
Corporation for Executive (and his dependents) for life and medical insurance
coverage for the calendar month immediately preceding the effective date of
Executive’s resignation or termination of employment. Subject to paragraph (ii),
if Executive makes this election, the Corporation shall make this payment to
Executive in a single lump sum (less any required federal, state or local tax
withholdings) within thirty (30) days after the effective date of Executive’s
resignation or termination of employment. Executive understands that if he
elects the continued life and medical insurance coverage instead of the lump sum
payment, the constructive receipt doctrine may require that he nonetheless have
taxable income equal to such lump sum payment.

(ii) This paragraph (ii) applies if (A) Executive’s entitlement to benefits
under paragraph (i) arises on a date that is after the first anniversary of the
date on which a Change in Control occurs; and (B) Executive is a “Key Employee”
(as defined in Section 3(b)(ii) of this Agreement) as of the date such
entitlement arises. If this

 

4



--------------------------------------------------------------------------------

paragraph (ii) applies, then to the extent the Corporation deems it necessary to
comply with Code Section 409A, the portion of the lump sum payment(s) under
paragraph (i) equal to the corresponding amount(s) that would be payable under
subsection (b) (if Executive voluntarily resigned without Good Reason) shall not
be paid until the thirty (30) day period starting on the date that is six months
after the date of Executive’s resignation or termination under paragraph (i).

 

  (b) (i) Upon Executive’s voluntary resignation from employment for any reason
other than for Good Reason, which resignation is effective on a date that is
after the first anniversary of the date on which a Change in Control occurs but
during the term of this Agreement, the Corporation shall pay Executive a sum
equal to one-half (1/2) Executive’s annual base salary in effect as of the
effective date of Executive’s resignation. Subject to paragraph (ii), the
Corporation shall make this severance payment to Executive in a single lump sum
(less any required federal, state or local tax withholdings) within thirty
(30) days after the effective date of Executive’s resignation. In addition, the
Corporation (or its successors) shall provide continued life and medical
insurance coverage to Executive (substantially identical to the life and medical
insurance coverage provided to Executive (and his dependents) immediately prior
to Executive’s severance from employment) for six (6) full calendar months
following the effective date of Executive’s resignation. In lieu of this
continued life and medical insurance coverage, Executive may elect, no later
than fifteen (15) days prior to Executive’s severance date, to receive a cash
payment equal to six (6) times the monthly premium amount paid by the
Corporation for Executive (and his dependents) for life and medical insurance
coverage for the calendar month immediately preceding the effective date of
Executive’s resignation. Subject to paragraph (ii), if Executive makes this
election, the Corporation shall make this payment to Executive in a single lump
sum (less any required federal, state or local tax withholdings) within thirty
(30) days after the effective date of Executive’s resignation. Executive
understands that if he elects the continued life and medical insurance coverage
instead of the lump sum payment, the constructive receipt doctrine may require
that he nonetheless have taxable income equal to such lump sum payment. An
Executive who voluntarily resigns after engaging in conduct described in
Section 2(c) of this Agreement shall not be entitled to any of the benefits
described in this Section 3(b)(i).

(ii) If Executive is a “Key Employee” as of the date of resignation, the lump
sum payment(s) under paragraph (i) shall not be paid until the thirty (30) day
period starting on the date that is six months after the date of resignation. An
Executive is a “Key Employee” for the 12-month period beginning on any April 1
if the Executive is described in Code Section 416(i) (using the definition of
compensation under T. Reg. §1.415(c)-2(d)(4)) at any time during the 12-month
period ending on the preceding December 31. The preceding definition shall be
applied in accordance with the special rules for corporate transactions in T.
Reg. §1.409A-1(i)(6).

 

5



--------------------------------------------------------------------------------

  (c) Nothing in this Agreement shall deprive Executive of the right to receive
benefits due under or contributed by the Corporation or its affiliates on
Executive’s behalf pursuant to any retirement, incentive, profit sharing, bonus,
performance, disability or other employee benefit plan maintained by the
Corporation or its affiliates, pursuant to the terms and conditions of such
plans or arrangements, on Executive’s behalf.

 

  (d) Notwithstanding the preceding provisions of this Section 3, in the event
that:

(i) the aggregate payments or benefits to be made or afforded to Executive,
which are deemed to be parachute payments for purposes of Code Section 280G, or
any successor thereof, (the “Termination Benefits”), would be deemed to include
an “excess parachute payment” for purposes of Code Section 280G; and

(ii) if the Termination Benefits were reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s “base amount,” as determined in accordance with
Section 280G of the Code, and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (excluding such reduction) less
the amount of tax required to be paid by Executive under Section 4999 of the
Code,

then the Termination Benefits shall be reduced to the Non-Triggering Amount.
Executive shall determine the allocation of the reduction among the Termination
Benefits.

 

4. Notice of Termination.

(a) Any termination of Executive’s employment by the Corporation or by Executive
upon or following a Change in Control shall be communicated to the other party
by a Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

(b) “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the case of a termination for Just Cause, shall not be
less than thirty (30) days from the date such Notice of Termination is given).

(c) If, within thirty (30) days after any Notice of Termination is given, the
party receiving the Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding arbitration award, or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected) and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Corporation shall continue
to pay Executive’s salary in effect when the notice giving rise to the dispute
was given and continue

 

6



--------------------------------------------------------------------------------

Executive as a participant in all compensation, benefit and insurance plans in
which Executive was participating when the notice of dispute was given, until
the dispute is finally resolved in accordance with this Agreement. Amounts paid
under this Section 4(c) are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement.

 

5. Source of Payments.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Corporation or its affiliates.

 

6. Effect on Prior Agreements and Existing Benefit Plans.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement (including the Prior Agreement) between the
Corporation or its affiliates and Executive, except that this Agreement shall
not affect or operate to reduce any benefit or compensation inuring to Executive
of any kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to Executive without reference to this Agreement. Nothing in
this Agreement shall confer upon Executive the right to continue in the employ
of the Corporation or its affiliates or shall impose on the Corporation or its
affiliates any obligation to employ or retain Executive in its employ for any
period.

 

7. No Attachment.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to affect any such action shall be null, void and of no effect.

(b) This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Corporation, its affiliates and their respective successors and
assigns.

 

8. Modification and Waiver.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

7



--------------------------------------------------------------------------------

9. Severability.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

10. Headings for Reference Only.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

11. Governing Law.

Except to the extent preempted by federal law, the validity, interpretation,
performance, and enforcement of this Agreement shall be governed by the laws of
the State of Maryland, without regard to principles of conflicts of law of that
State. The parties intend to comply with Code Section 409A, and this Agreement
shall be interpreted, to the extent possible, in a manner that complies with
Code Section 409A.

 

12. Arbitration.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by Executive within fifty (50) miles
from the location of the Corporation, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction; provided, however, that
Executive shall be entitled to seek specific performance of his right to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

13. Payment of Legal Fees.

All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Corporation, only if Executive is successful pursuant to a
legal judgment, arbitration or settlement.

 

14. Indemnification.

The Corporation or its affiliates shall provide Executive (including Executive’s
heirs, executors and administrators) with coverage under a standard directors’
and officers’ liability insurance policy at its expense and shall indemnify
Executive (and Executive’s heirs, executors and administrators) to the fullest
extent permitted under applicable law against all expenses and liabilities
reasonably incurred by Executive in connection with or arising out of any
action, suit

 

8



--------------------------------------------------------------------------------

or proceeding in which Executive may be involved by reason of Executive having
been a director or officer of the Corporation or its affiliates (whether or not
Executive continues to be a director or officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs, attorneys’ fees and the cost of reasonable
settlements.

 

15. Successors to the Corporation.

The Corporation shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Corporation, expressly and
unconditionally to assume and agree to perform the obligations of the
Corporation and its affiliates under this Agreement, in the same manner and to
the same extent that the Corporation and its affiliates would be required to
perform if no such succession or assignment had taken place.

 

16. Signatures

IN WITNESS WHEREOF, Provident Bankshares Corporation, by its duly authorized
officer, and Executive have caused this Agreement to be executed on the dates
indicated below.

 

ATTEST:     PROVIDENT BANKSHARES CORPORATION       By:     Corporate Secretary  
    For the Entire Board of Directors               Date WITNESS:      
EXECUTIVE                                    Name                  Date

 

9



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO THE

PROVIDENT BANKSHARES CORPORATION

CHANGE IN CONTROL AGREEMENT

(As Revised for Section 409A)

This First Amendment to the Provident Bankshares Corporation Change in Control
Agreement (As Revised for Section 409A) (the “Revised Agreement”) is effective
December 31, 2008.

W I T N E S S E T H

WHEREAS, the below named executive (“Executive”) and the Board of Directors of
the Corporation previously entered into the Revised Agreement;

WHEREAS, Section 8(a) of the Revised Agreement provides that it may be amended;

WHEREAS, to ensure compliance with Code Section 409A and the regulations issued
thereunder, certain provisions of the Revised Agreement need to be amended.

NOW, THEREFORE, the Revised Agreement is amended as follows, effective
December 31, 2008:

FIRST CHANGE

The fourth, fifth and sixth sentences of Sections 3(a)(i) and 3(b)(i), under
which the Executive may elect to receive a cash payment in lieu of continued
life and medical insurance coverage, are deleted in their entirety.

SECOND CHANGE

Section 3(a)(ii) is revised to read as follows:

“(ii) This paragraph (ii) applies if Executive is a “Key Employee” (as defined
in Section 3(b)(ii) of this Agreement) as of the date Executive’s entitlement to
benefits under paragraph (i) arises. If this paragraph (ii) applies, then to the
extent the Corporation deems it necessary to comply with Code Section 409A, the
portion of the lump sum payment under paragraph (i) equal to the corresponding
amount that would be payable under subsection (b) (if Executive voluntarily
resigned without Good Reason) shall not be paid until the thirty (30) day period
starting on the date that is six months after the date of Executive’s
resignation or termination under paragraph (i). Such portion will accrue
interest for the six month delay as provided in subsection (b)(ii).”

THIRD CHANGE

Section 3(b)(ii) is amended by adding the following after the first sentence:

 

10



--------------------------------------------------------------------------------

“The lump sum payment will accrue interest for the six months of delay at a rate
equal to the rate paid by the Corporation (or its successor) on six month
certificates of deposit, as in effect on the first day of the six month delay
period. No interest is paid for the period between the end of the six month
delay and the actual date of payment.”

FOURTH CHANGE

Section 3(d) (relating to parachute payments and Code Section 280G) is amended
by deleting the last sentence (under which Executive could determine the
allocation of the reduction among the termination benefits), and by revising the
preceding flush language to read as follows:

“then the Termination Benefits shall be reduced to the Non-Triggering Amount by
reducing the cash severance payment portion of the Benefits.”

FIFTH CHANGE

The second sentence of Section 11 is deleted and replaced with the following:

“This Agreement is intended to comply with the requirements of Section 409A of
the Code or an exemption or exclusion therefrom and, with respect to amounts
that are subject to Section 409A of the Code, shall in all respects be
administered in accordance with Section 409A of the Code. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. If
the Executive dies following the date of termination of employment and prior to
the payment of the any amounts delayed on account of Section 409A of the Code,
such amounts shall be paid to the personal representative of the Executive’s
estate within 30 days after the date of the Executive’s death. All
reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Corporation under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided, that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Corporation
is obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Corporation is obligated to pay or provide in any
other calendar year; (iii) the Executive’s right to have the Corporation pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Corporation’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Executive’s remaining

 

11



--------------------------------------------------------------------------------

lifetime. Within the time period permitted by the applicable Treasury
Regulations (or such later time as may be permitted under Section 409A or any
IRS or Department of Treasury rules or other guidance issued thereunder), the
Corporation may, in consultation with the Executive, modify the Agreement, in
the least restrictive manner necessary and without any diminution in the value
of the payments to the Executive, in order to cause the provisions of the
Agreement to comply with the requirements of Section 409A of the Code, so as to
avoid the imposition of taxes and penalties on the Executive pursuant to
Section 409A of the Code.”

IN ALL OTHER RESPECTS, the Revised Agreement is not changed.

IN WITNESS WHEREOF, Provident Bankshares Corporation, by its duly authorized
officer, has caused this First Amendment to be executed on the date indicated
below.

 

ATTEST:     PROVIDENT BANKSHARES CORPORATION       By:       Assistant Corporate
Secretary       For the Entire Board of Directors                 Date

By signing below, Executive ratifies the adoption of the above Amendment:

 

WITNESS:     EXECUTIVE                     Print name

 

12